Citation Nr: 0213580	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  98-01 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right forearm with instability of the right 
thumb and metacarpal joint with moderate degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  That decision denied a compensable 
rating for residuals of a fracture of the right forearm with 
instability of the right thumb and metacarpal joint with 
moderate degenerative changes.  The Board remanded the issue 
to the RO in September 1998, instructing the RO to determine 
whether the veteran wanted a hearing on the issue.

A videoconference hearing was held before a Member of the 
Board in July 1999.  Subsequently, the Board remanded the 
issue to the RO with instructions to obtain the veteran's 
treatment records and schedule the veteran for a VA 
examination.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence shows that residuals of a right forearm 
fracture with instability of the right thumb and metacarpal 
joint, and with moderate degenerative changes, result in some 
limitation of motion and endurance in addition to mild 
atrophy of the thenar eminence.

CONCLUSION OF LAW

The criteria for a 10 percent rating for residuals of a 
fracture of the right forearm with instability of the right 
thumb and metacarpal joint with moderate degenerative changes 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5213 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statements of the case 
(SSOCs), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
and complied with the VA's notification requirements.  A 
letter sent to the veteran in October 2001 specifically 
informed him of the types of information he needed to provide 
to the RO and the evidence that the RO would assist him in 
obtaining.  The RO supplied the veteran with the applicable 
regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports dated November 1992 
and August 2000, VA treatment notes from 1997, 2000 and 2001, 
and the veteran's statements and testimony before a Member of 
the Board at a videoconference hearing held in July 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran fractured 
his right forearm in October 1971.  An October 1980 decision 
granted service connection for residuals of a fractured right 
forearm and assigned an initial noncompensable rating.  An 
April 1982 decision noted that the residuals of the fractured 
right forearm included instability of the right thumb at the 
metacarpal joint with moderate degenerative changes of the 
joint.  That decision continued the noncompensable rating for 
the right forearm disability.  An April 1983 Board decision 
and August 1989 and March 1991 rating decisions continued the 
noncompensable rating for the right forearm disability.

A November 1992 VA examination showed decreased grip strength 
bilaterally, left greater than right.  There was no 
tenderness with palpation or motion in either hand.  No other 
notes were made with regard to the right forearm.

A January 1997 private treatment note indicated that the 
veteran complained of numbness and tingling in the median 
nerve distribution area.  On examination he did have some 
mild swelling.  The physician could not detect any motor or 
sensory defects in his hand at that time.  A February 1997 
private treatment note indicated that the veteran continued 
to complain of numbness of his right hand.  The note stated 
that nerve conduction studies were consistent with an early 
carpal tunnel syndrome.

The veteran testified before a Member of the Board at a 
videoconference hearing held in July 1999.  The veteran 
indicated that he experienced numbness, tingling and pain in 
his right hand.  He stated that his grip was weakened on the 
right.  The veteran testified that he had limited mobility in 
his right hand and right thumb.  He indicated that he had 
trouble brushing his teeth and shaving in the morning because 
of pain and limited mobility.

The Board remanded the issue in February 2000 with 
instructions to schedule the veteran for a VA examination of 
his right hand.  The examiner was asked to provide degrees of 
range of motion, both active and passive, for the veteran's 
right thumb, hand and wrist.  In addition, the examiner was 
asked to comment on whether the veteran's right hand, wrist 
and thumb exhibited weakened movement, excess fatigability, 
subluxation or incoordination, and to what degree additional 
range of motion was lost due to pain on use during flare-ups.  
Finally, the examiner was specifically asked to render an 
opinion as to whether the veteran's neurological symptoms, or 
his carpal tunnel syndrome, were related to his service 
connected residuals of a fracture of the right forearm with 
instability of the right thumb and metacarpal joint with 
moderate degenerative changes.

A VA treatment note from February 2000 indicated that the 
veteran was right handed.  Range of motion of the right upper 
extremity was noted to be within normal limits.

An August 2000 VA occupational therapy examination noted that 
the veteran reported swelling in the right hand with pain and 
tingling.  Range of motion was as follows:


ACTIVE
PASSIVE
NORMAL
Elbow Flexion
138 degrees
138 degrees
140 degrees
Elbow 
Extension
0 degrees
0 degrees
0 degrees
Pronation
0 to 90 
degrees
0 to 90 
degrees 
0 to 80 
degrees
Supination
0 to 85 
degrees
0 to 85 
degrees
0 to 90 
degrees
Radial 
Abduction
0 to 25 
degrees
0 to 38 
degrees
0 to 70 
degrees
Palmar 
Abduction
0 to 30 
degrees
0 to 38 
degrees
0 to 60 
degrees
Interphalangea
l (IP) 
extension & 
Flexion
0 to 59 
degrees
0 to 59 
degrees
0 to 80 
degrees
Metacarpal 
phalangeal 
(MP) extension 
& flexion
0 to 54 
degrees
0 to 54 
degrees
0 to 50 
degrees
Right Wrist 
Flexion
0 to 30 
degrees
0 to 6 5 
degrees
0 to 80 
degrees
Right Wrist 
Extension
0 to 25 
degrees
0 to 50 
degrees
0 to 70 
degrees
Ulnar 
Deviation
0 to 40 
degrees
0 to 40 
degrees
0 to 40 
degrees
Radial 
Deviation
0 to 20 
degrees
0 to 20 
degrees
0 to 25 
degrees

Right thumb apposition was within normal limits.  The 
occupational therapist noted that the veteran appeared to 
have some arthritis "or something" at the MP on the thumb.

A VA examination for the hand, thumb and fingers was 
conducted in August 2000.  The examiner reviewed the claims 
file.  On examination there were no obvious deformities noted 
in the right forearm or right hand in general.  There was 
mild atrophy of the thenar eminence noted and apposition of 
the thumb was normal.  Sensory function examination indicated 
subjective dullness on the median nerve distribution site of 
the right hand.  Abduction/flexion of the thumb was somewhat 
limited.  Supination of the forearm was within normal limits 
at 85 degrees and pronation was 90 degrees.  Active range of 
motion in the right thumb for radial abduction was 0 to 25 
degrees actively and 0 to 38 degrees passively with normal 
being 0 to 60 degrees.  Interphalangeal joint 
extension/flexion was 0 to 59 degrees actively and passively 
with normal values being 0 to 80 degrees.  
Metacarpophalangeal joint extension/flexion was 20 to 54 
degrees actively and passively with normal values being 0 to 
50 degrees.  The veteran appeared to have mild discomfort 
during flexion/extension of the metacarpophalangeal joint of 
the thumb.  Range of motion for the right wrist was 0 to 65 
degrees of passive motion, which was within normal limits.  
Extension was 0 to 25 degrees actively and 0 to 50 degrees 
passively with normal values being 0 to 70 degrees.  The 
examiner noted that this was a mild limitation of motion.  
Ulnar deviation was 0 to 40 degrees, which was within normal 
limits.  Radial deviation was 0 to 20 degrees with normal 
values being 0 to 25 degrees.  The examiner noted that he 
felt radial deviation was within normal limits.  Range of 
motion of the fingers was within normal limits passively, 
with minor limitation of motion noted actively.  There was 
mild tenderness at the first carpometacarpal joint.  No 
swelling of the wrist or fingers was noted.  X-rays of the 
right wrist and hand showed no significant findings.

The examiner indicated that it was possible that the veteran 
experienced limited functional capacity, clumsiness or 
decreased strength during acute exacerbations.  The examiner 
noted that there was some limitation in range of motion and 
endurance, and there was obvious atrophy of the thenar 
eminence muscles, limiting function of the thumb.  The 
examiner stated that he did not believe there was any direct 
relationship between the veteran's inservice injury and the 
current diagnosis of carpal tunnel syndrome.  He noted that 
the veteran was a painter, which was reported to have 
contributed to or aggravated his carpal tunnel syndrome.  The 
examiner went on to say that "considering the history of the 
right hand injury and the history of the right carpal tunnel 
syndrome in the last several years...[he] tended to believe 
that there may be some relationship which cannot be proved 
otherwise with any medical certainty."  Finally, the 
examiner stated that a relationship between the veteran's 
inservice injury and his right carpal tunnel syndrome could 
not be ruled out.  A March 2001 addendum to the VA 
examination report noted that an EMG and nerve conduction 
study were conducted in March 2001.  The examiner noted that 
the report indicated possible right carpal tunnel syndrome.

An October 2001 VA treatment note indicated that the veteran 
was being treated for an unrelated condition.  The treatment 
note indicated that range of motion in the right wrist and 
hand was within normal limits.

A December 2001 VA treatment note indicated that elbow 
flexion and extension, wrist flexion and extension as well as 
finger grip were done at the normal level of power.  Range of 
motion was not noted in degrees.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 5206, where there is limitation of 
flexion of either the major forearm or the minor forearm to 
110 degrees, a noncompensable evaluation is assigned.  Where 
limitation of flexion of either forearm is to 100 degrees a 
10 percent evaluation is assigned, and where there is 
limitation of flexion of either forearm to 90 degrees, a 20 
percent evaluation is assigned.  A 30 percent evaluation is 
available if there is limitation of the major forearm to 70 
degrees or limitation of the minor forearm to 55 degrees.  A 
40 percent evaluation is assigned for limitation of flexion 
of the major forearm to 55 degrees or limitation of flexion 
of the minor forearm to 45 degrees.  A maximum evaluation of 
50 percent is only available where there is limitation of 
flexion of the major forearm to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, where there is limitation of 
extension of either the major forearm or the minor forearm to 
45 degrees, a 10 percent evaluation is assigned, and where 
there is limitation of extension of either forearm to 75 
degrees, a 20 percent evaluation is assigned.  A 30 percent 
evaluation is available if there is limitation of the major 
forearm to 90 degrees or limitation of extension of the minor 
forearm to 100 degrees.  A 40 percent evaluation is assigned 
for limitation of extension of the major forearm to 100 
degrees or limitation of flexion of the minor forearm to 110 
degrees.  A maximum evaluation of 50 percent is only 
available where there is limitation of extension of the major 
forearm to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207.

Under Diagnostic Code 5213, limitation of supination of 
either forearm to 30 degrees or less is rated 10 percent 
disabling.  A 20 percent rating is assigned for limitation of 
pronation of either arm with motion lost beyond the last 
quarter of arc such that the hand does not approach full 
pronation.  Where motion is lost beyond middle of arc a 20 
percent rating is assigned if it is the minor arm, and a 30 
percent evaluation is assigned if it is the major arm.  
38 C.F.R. §  4.71a Diagnostic Code 5213.

In all the forearm and wrist injuries, codes 5205 through 
5213, multiple impaired finger movements due to tendon tie- 
up, muscle or nerve injury, are to be separately rated and 
combined not to exceed rating for loss of use of hand. See 38 
C.F.R. § 4.71a, Diagnostic Codes 5205-5213 (NOTE) (2001).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2001).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2001).

Evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  Multiple ratings 
can be assigned using different diagnostic codes if none of 
the symptoms or criteria for a rating under a diagnostic code 
are duplicative of, or overlap the symptoms or criteria for 
the other diagnostic code under consideration.  Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a 10 percent 
evaluation for residuals of a right forearm fracture with 
instability of the thumb and metacarpal joint with moderate 
degenerative changes.  The reasons follow.

At the outset, the Board notes that the veteran has a 
diagnosis of carpal tunnel syndrome of the right wrist.  The 
August 2000 VA examiner noted that he did not believe there 
was any direct relationship between the veteran's inservice 
injury and the current diagnosis of carpal tunnel syndrome of 
right wrist.  He went on to say that he "tended to believe 
that there may be some relationship which cannot be proved 
otherwise with any medical certainty."  The examiner 
concluded by noting that a relationship between the veteran' 
inservice injury and his right carpal tunnel syndrome could 
not be ruled out.  The Board finds these statements are, 
separately and cumulatively, too overly speculative to 
reasonably provide a viable nexus between the veteran's 
inservice injury and the current diagnosis of carpal tunnel 
syndrome.  See Obert v. Brown, 5 Vet. App. 30 (1993); See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(holding that a physician's statement that a service-
connected disorder "may or may not" have prevented medical 
personnel from averting the veteran's death was not 
sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient).

Under Diagnostic Code 5206, a compensable rating is warranted 
if forearm flexion is limited to 100 degrees or less.  The 
August 2000 occupational therapy examination noted that 
flexion was 138 degrees on both active and passive motion.  A 
December 2001 VA treatment note indicated that flexion was 
within normal limits.  Accordingly, the veteran does not meet 
the criteria for a compensable evaluation under Diagnostic 
Code 5206.

A compensable rating is warranted under Diagnostic Code 5207 
if extension of the forearm is limited to 45 degrees or more.  
The August 2000 VA occupational therapy examination report 
indicated that extension was 0 degrees.  The December 2001 VA 
treatment note indicated that extension was within normal 
limits.  Therefore, the veteran does not meet the criteria 
for a compensable evaluation under Diagnostic Code 5207.

Under Diagnostic Code 5213, a compensable rating is warranted 
where limitation of supination or pronation is to 30 degrees 
or less.  The August 2000 occupational therapy VA examination 
report indicated that pronation and supination, on both 
active and passive motion, were 90 and 85 degrees 
respectively.  The August 2000 hand, thumb and fingers VA 
examination report indicated that pronation and supination 
were 90 and 85 degrees, respectively.  The evidence of record 
does not indicate that the veteran meets the criteria for a 
compensable evaluation under Diagnostic Code 5213.

The Board notes, however, that at the August 2000 VA 
examination it was noted that the veteran experienced mild 
atrophy of the thenar eminence.  There was some limitation in 
range of motion and endurance noted on examination.  In 
addition, the examiner noted that it was possible that the 
veteran experienced limited functional capacity, clumsiness 
or decreased strength during acute exacerbations.  Taking all 
these factors under consideration, the Board finds that the 
veteran's symptoms warrant a 10 percent disability rating due 
to limitation of function based on pain and limitation of 
motion.  38 C.F.R. §§ 4.40, 4.45; See DeLuca, 8 Vet. App. 202 
(1995).

The veteran is competent to report his symptoms. To the 
extent that the veteran claims that his symptoms related to 
residuals of a right forearm fracture with instability of the 
thumb and metacarpal joint with moderate degenerative changes 
are worse than the 10 percent evaluation contemplates, the 
Board finds that the medical findings do not support an 
evaluation in excess of 10 percent.  The Board attaches 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements in 
support of a claim for monetary benefits.  An evaluation in 
excess of 10 percent for residuals of a right forearm 
fracture with instability of the thumb and metacarpal joint 
with moderate degenerative changes is not warranted.

The above decision is based on the VA Schedule for Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, there is no 
objective evidence of record that the veteran's residuals of 
a right forearm fracture has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A 10 percent evaluation for residuals of a right forearm 
fracture with instability of the thumb and metacarpal joint 
with moderate degenerative changes is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

